Citation Nr: 1524616	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5. 

2. Entitlement to an initial rating in excess of 10 percent from May 30, 3006 to December 19, 2007; 20 percent from December 19, 2007 to April 9, 2013; and 40 percent thereafter for  right lower extremity radiculopathy.

 3. Entitlement to a separate rating prior to May 30, 2006, a rating in excess of 10 percent from May 30, 3006 to December 19, 2007 and 20 percent thereafter for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2003 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. This October 2003 rating decision assigned a 20 percent rating for the Veteran's lumbar spine disability, effective August 1, 2003, and the April 2006 statement of the case assigned a 40 percent rating, effective August 1, 2003. In a June 2006 rating decision, separate 10 percent ratings for the Veteran's right and left lower extremity radiculopathy were assigned. Then, in an October 2008 rating decision, the ratings for the Veteran's right and left lower extremities were increased to 20 percent, effective December 19, 2007, and the May 2013 supplemental statement of the case increased the rating for the right lower extremity to 40 percent from April 9, 2013. However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2010 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) indicated that the rating claims for the Veteran's bilateral lower extremity disabilities were not properly on appeal as no notice of disagreement had been filed with regard to the ratings assigned for the right and left lower extremity radiculopathy. However, the separate ratings for the Veteran's right and left lower extremities were assigned during the adjudication of the Veteran's claim for an increased rating for his lumbar spine disability on the basis that the radiculopathy of the right and left lower extremity was part of the Veteran's lumbar spine disability, pursuant to Note 1 of the General Formula. Therefore, in the May 2008 remand, the Board added those issues to the appeal. 

The appeal was remanded in October 2007, May 2008, and July 2011 for further development, and it again returns to the Board for appellate review.  

In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO. A transcript of the hearing is associated with the claims file.  

The issues of entitlement to increased ratings for the right and left lower extremity disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5 is not manifested by ankylosis of the spine or by incapacitating episodes of six weeks or more duration per year.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 4.71a, Diagnostic Code 5293 (2003) and 4.71a, Diagnostic Code 5243 (2014). 




 REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded in October 2007 so that a hearing could be scheduled before a Veterans Law Judge. The May 2008 remand was issued for the purpose of sending a VCAA letter, obtaining outstanding VA and private treatment notes, and scheduling another VA examination.  In July 2011, the appeal was remanded so that another VA examination could be performed.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). A review of the post-remand record shows that all the requisite actions were taken by the AOJ. Therefore, the Board determines that the AOJ substantially complied with the Board's orders in the prior remands.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). An August 2003 letter satisfied the duty to notify provisions for increased rating claims. In a May 2008 letter, the Veteran was advised of the regulations pertinent to the establishment of effective dates and disability ratings in general, and the claim was subsequently readjudicated in multiple supplemental statements of the case. Therefore, the Board finds that no prejudice to the Veteran resulted from the untimeliness of the May 2008 letter. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield, 444 F.3d at 1333.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim. The Veteran's VA medical records, private treatment notes, and the reports of September 2003, December 2004, May 2006, June 2008, November 2008, and April2013 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings. Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology. While the April 2013 VA examiner reviewed the claims file, none of the prior VA examiners indicated that the claims file was available to them. However, the Board finds that the lack of a claims file alone does not render the examination inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). In rating claims, it is primarily the symptomatology present at the examination that is most probative to the claim. As nothing suggests that the lack of a claims file resulted in the September 2003, December 2004, May 2006, June 2008, and November 2008examiners documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board does not find these VA examinations to be inadequate for rating purposes. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).
 


In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran gave extensive testimony on his current symptoms and the severity of his acquired psychiatric disorder, with the assistance of his representative from The American Legion. Thereafter, the VLJ asked questions to further ascertain the current symptomatology of the Veteran's lumbar spine disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative. The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's lumbar spine disability has been assigned a 40 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). He contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted.

The Veteran underwent spine surgery in June 2003. The appeal period began on August 1, 2003 after the Veteran's period of post-surgical convalescence. Under the rating criteria in effect in August 2003, as relevant to the lumbar spine, a 100 percent disability rating was warranted for residuals of a vertebra fracture with cord involvement, bedridden, or requiring long leg braces. Residuals of a vertebra fracture without cord involvement, but with abnormal mobility requiring a neck brace (jury mast) warranted a 60 percent disability evaluation. In other cases, rating was in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body. Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Complete bony fixation (ankylosis) of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent disability rating. Complete ankylosis of the spine at a favorable angle warranted a 60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003). Favorable ankylosis of the dorsal (thoracic) spine warranted a 20 percent disability rating, and unfavorable ankylosis of the dorsal spine warranted a 30 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003). Favorable ankylosis of the lumbar spine warranted a 40 percent rating and unfavorable ankylosis of the lumbar warranted a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003). 

Slight limitation of motion of the lumbar spine warrants a 10 percent disability rating. Moderate limitation of motion of the lumbar spine warrants a 20 percent disability rating. A 40 percent disability rating is assigned for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). The Board observes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Severe lumbosacral strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

With regard to intervertebral disc syndrome (IVDS), from September 23, 2002 to September 26, 2003, IVDS was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Using the criteria effective September 23, 2002 for evaluating IVDS, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent. Id.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The new regulations that became effective on September 26, 2003, revised the schedular criteria for the rating of all spine disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 General Rating Formula for Diseases and Injuries of the Spine (2014).

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 
A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

 Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Under Diagnostic Code 5243, IVDS may be rated under either the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes. Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran underwent back surgery in June 2003. In September 2003, a VA examination revealed forward flexion to 30 degrees, extension to 10 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 15 degrees. 
At the December 2004 VA examination, the Veteran exhibited forward flexion to 40 degrees, extension to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 35 degrees. No measurements for bilateral flexion were provided.
The May 2006 VA examination found range of motion of forward flexion to 40 degrees, extension to 10 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 15 degrees. There was no additional loss of function with repetition due to pain, fatigue, weakness, or incoordination. The examiner noted a 12 cm. scar in the mid line of the lumbar spine. The examiner further noted that the Veteran experienced flares that caused him to be out of work for two months, but not bedridden, and that the examiner could not assess the additional loss of function during flares without speculation.  However, the Veteran was noted to be independent in his activities of daily living during flare-ups.    
A June 2008 VA examiner documented forward flexion to 40 degrees, extension to 10 degrees, bilateral flexion to 10 degrees, and bilateral rotation to 10 degrees without additional limitation on repetition. Moderate to severe pain was observed from 30 to 40 degrees forward flexion and with the entirety of bilateral flexion and bilateral rotation.  The examiner also observed moderate to severe weakness and moderate to severe tenderness.
At the November 2008 VA examination, the range of motion was to 30 degrees forward flexion, 10 degrees extension, lateral flexion to 15 degrees, and lateral rotation to 15 degrees. Repetitive motion resulted in no additional loss of motion due to pain, fatigue, weakness, or incoordination. There was no significant history of flares documented. 
The April 2013 VA examiner noted subjective complaints of pain with any range of motion, difficulty walking more than a block, and constant pain in his bilateral lower extremities. Range of motion revealed forward flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 5 degrees. Pain occurred at the end of each motion and range of motion was not further reduced by pain, fatigue, weakness, or lack of endurance on repetition. The examiner noted constant use of a cane and back brace. A surgical scar 11 cm. in length and 3/4 cm. wide was observed.  It was not painful, unstable, or 39 cm. or more in area.  
The Veteran's service-connected lumbar spine disability has been assigned a 40 percent rating for the entire appeal period. Under the rating criteria in effect from August 1, 2003 to September 26, 2003, a rating in excess of 40 percent was applicable only in the presence of vertebral fracture or ankylosis of the spine.  Under the revised criteria in effect from September 26, 2003 to the present, a rating in excess of 40 percent requires the presence of ankylosis. As the Veteran has not exhibited vertebral fracture or ankylosis of the spine, a rating in excess of 40 percent for these manifestations is not warranted at any time during the appeal period. 

The Board has also considered a higher rating under the General Formula for Rating IVDS. However, while the Veteran was unable to work for periods because of his lumbar spine, he denied being bedridden and no physician-prescribed bedrest is documented.  Therefore, the Board determines that the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5.

The Board next gave consideration to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2014), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Veteran's lower extremity disabilities associated with the lumbar spine are already rated separately and are addressed in the remand below.  His surgical scar has been described as not painful, unstable, or greater than 39 square square cm. in size. Thus, the criteria for a separate rating for the Veteran's surgical scar have not been met. See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.
Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's lumbar spine disability manifests in limitation of motion and altered gait with pain. The rating criteria for the lumbar spine provide for disability ratings on the basis of these manifestations. See 38 C.F.R. §§4.71a, Diagnostic Codes 5293 (2003) and 5243 (2014).

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed. Nevertheless, the evidence has not suggested that his lumbar spine disability would cause a marked interference with his employment if he were working. Further, outside inpatient surgical procedures, his lumbar spine disability has not resulted in hospitalization. In light of the above, the Board concludes that the Veteran's lumbar spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 40 percent for residuals of a herniated nucleus pulposus L5-S1 and laminectomy L4-L5 is denied.


REMAND

Regrettably, the Board determines that another remand of the right and left lower extremity radiculopathy claims is necessary. The July 2011 remand indicated that a VA examination of the Veteran's spine that included evaluation of the Veteran's neurological complaints was to be conducted.  The examiner was to specifically address complaints of bowel and bladder dysfunction. In April 2013, the Veteran was examined separately for his spine and the associated neurological symptoms, but the neurological examiner did not address the complaints of bowel and bladder difficulties documented in VA treatment notes.  Rather, the examiner stated only that there was no real history of bowel or bladder dysfunction.  This examination was performed three days after the April 2013 spine examination, and there is nothing in the examination report that reflects that the neurological examiner reviewed the claims file.  For these reasons, the Board again remands the increased rating claims for right and left lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA neurological examinations to determine the current severity of his service-connected right and left lower extremity radiculopathy. The claims folder must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that any neurological complaints, whether at the examination or documented in the claims file, and including bladder dysfunction and bowel dysfunction are caused by or otherwise related to the Veteran's lumbar spine disability? 

A complete rationale for any opinion advanced must be provided.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2014). 

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


